DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on June 28, 2022. 

Claims 1 and 4 were amended and are pending for examination.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, argued that the combination of Benoit, Chien, and Godoroja, either singly or in any combination thereof do not recite the features in independent claims 1 and 4.
To be specific, Applicant states that:
a/ Benoit is silent on an “NB-IoT terminal apparatus.”
Examiner respectfully disagrees.
  Even though Benoit does not disclose that the WTRU is an “NB-IoT terminal apparatus,” Benoit depicts that the claimed system is a multi-carrier system (para.30). And it is well known in the art that in a multi-carrier signal transmission method, several information bits of information can be transmitted over several carrier signals at the same time. For this purpose, a total bandwidth available for transmission can be divided into different, individual narrow-band frequency bands - ie subchannels. Thus, there may exist an extra case where a UE is allocated to use a narrowband resource in the claimed invention.
Thus, Benoit did suggest an “NB-IoT terminal apparatus.”


b/ Benoit does not disclose, teach, or suggest the recited feature of “the single timer starts based on receiving a predetermined number of consecutive out-of-sync indications.”
Examiner respectfully disagrees.
Benoit describes receiving a predetermined number of out-of-sync indications, e.g., N313, and starting timer 315 (para.12). It is well known in the art that N313 is a numeric parameter label that indicates consecutive out-of-synchoronizations. 
	Thus, Benoit does disclose, teach, or suggest the recited feature of “the single timer starts based on receiving a predetermined number of consecutive out-of-sync indications.”


c/ It would not be obvious to combine “the value of the detection timer is included in system information block (SIB) for NB-IoT UE,” as taught by Chien and the WTRU taught by Benoit to obtain “a single timer is configured in system information for the NB-IoT terminal apparatus,”
Applicant respectfully disagrees.
Chien depicts that the value of the detection timer is included in system information block (SIB), wherein the value for general UE's, e.g., not NB-IoT UEs, may have a normal range of value, and narrowband Internet-of-things (NB-IoT) and machine-type communications (MTC) UE's have a shorter value (para.44). Thus, it would be obvious to implement the feature of having the value information for NB-IoT UEs being included in SIB – for non-NB-IOT UEs of Benoit; for the benefit of facilitating the determination of the radio link failure occurrence by using a timer.
	Thus, it is obvious to combine “the value of the detection timer is included in system information block (SIB) for NB-IoT UE,” as taught by Chien and the WTRU taught by Benoit to obtain “a single timer is configured in system information for the NB-IoT terminal apparatus,”

d/ Godoroja is silent on “single timer.” 
	Examiner respectfully disagrees.
The invention of Godoroja relates to wireless communications systems in general, e.g., paging system, as those of Benoit and Chien. 
Godoroja points out that a timer is already in the middle of counting up. Rather than resetting the timer when the delay time is changed, the timer is allowed to continue to run so that any time counted toward the prior delay time still counts toward the new delay time (para.61).
	It is obvious to implement the feature of allowing a {single} timer to continue to run so that any number of OOS previously counted on one carrier still be counted toward new OOS on another carrier.
	Thus, Godoroja did teach a “single timer”. 

Examiner’s remarks for other independent claim 4 is similar to those cited above with respect to independent claim 14.
	In view of the above reasoning, the examiner believes that the rejections of claims 1 and 4 should be sustained.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the    subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benoit et al. in International Publication WO 2010/088329 A1, hereinafter referred to as Benoit, in view of Chien et al. in U.S. Publication No. 2017/0196025 A1, hereinafter referred to as Chien, which claims the priority benefit of U.S. Patent Application No. 62/311,948, filed on Mar. 23, 2016, hereinafter referred to as Prov’48, and further in view of Godoroja in U.S. Publication 2001/0012270 A1, hereinafter referred to as Godoroja.


Regarding claim 1, Benoit discloses a terminal apparatus for communicating with a base station apparatus via a cell (wireless transmit/ receive unit {WTRU}, e.g., terminal apparatus, is in communication with Node-B, e.g., base station, para.32), the terminal apparatus comprising:
a controller configured to communicate with the base station apparatus by
redirecting an anchor carrier to a non-anchor carrier or the non-anchor carrier to the anchor carrier in the cell upon receiving redirection information from the base station apparatus (processor, [element 120 in Fig.1C] configured to continue transmission/ reception to Node-B on {non-anchor/ anchor} carrier which has physical dedicated channel established, stop UL transmission on failed {anchor/ non-anchor} carrier and shut off its transmitter, [para.45-46] for WTRU to set up missing uplink and downlink control channels on supplementary carrier with Node-B [para.86]); wherein:
a single timer is used for detecting radio link failure in the cell (single counter is used to count out-of-synch and in-synch indications and a single recover timer is used for both carriers wherein indications in-synch or out-of-synch of a carrier determine the radio link failure considering both carriers, para.59), the single timer is common between the anchor carrier and the non-anchor carrier (single counter/ timer is used for both carriers, para.59), 
the single timer starts based on receiving a predetermined number of
consecutive out-of-sync indications (starting a predetermined {single} timer, e.g., T315, when receiving a predefined number {N313} of out-of-synch indications, para.12, lines 6-12).
Benoit also discloses signaling information as system information (para.84) and once the configuration information for the new anchor carrier has been received, the WTRU may continue to monitor the quality of the new supplementary carrier in order to attempt to re-establish synchronization with this carrier (para.85).
	However, Benoit does not disclose the single timer is configured in the system information for the NB-IOT terminal apparatus; which is known in the art and commonly applied in data communications for radio link monitoring, as suggested in Chien’s disclosure as below.
Chien, from the similar field of endeavor, teaches the timer is configured in the system information for an NB-IOT terminal apparatus (value of detection timer is included in system information for NB-IOT user equipment {UE}, para.44 in Chien, or NB-IOT receives timer broadcasted in system information, pg.95 and 97 in Prov’48); which would be obvious that an NB-IOT device receives the value of the single timer; thus facilitating the device to determine the occurrence of a radio linl failure by using the timer. 
Benoit in view of Chien do not specifically disclose the single timer continues running without being restarted, in the case of redirecting the anchor carrier to the non-anchor carrier or the non-anchor carrier to the anchor carrier; which is known in the art and commonly applied in data wireless communications field for radio link monitoring, as suggested in Godoroja’s disclosure as below.
Godoroja, from the similar field of endeavor, teaches the timer continues running without being restarted in the case of a change in performance parameter (timer is allowed to continue to run rather than being reset when  delay time, e.g., performance parameter, is changed, so that any time counted toward the prior delay time still counts toward the new delay time, para.61, lines 1-8).
Therefore, it would be obvious at the time before the claimed invention was filed to implement the feature of letting the timer continue running without restarting it – of Godoroja – in the method of redirecting the anchor carrier to the non-anchor carrier or the non-anchor carrier to the anchor carrier -- upon receiving redirection information from the base station, in the case of detecting the radio link failure or a performance change,  by using a single timer, which is commonly and continously used without being restarted for anchor and non-anchor carriers – from Benoit and Chien; thus  providing a user equipment with more opportunities to increase the chances of detecting the radio link problem rapidly on other carriers or on a total physical channel because any in-synch or out-of-synch of a {first/ anchor} carrier is continuously counted toward the {second/ non-anchor} carrier; and thus potentially minimize the loss of data or connection. 


Regarding claim 4, claim 4 is rejected for substantially same reason as applied to claim 1, except that claim 4 is in a method claim format.

	
Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465